Dissenting Opinion by
President Judge Bowman :
I respectfully dissent. The majority recognizes that under our decision in Lerro v. Department of Transportation, 32 Pa. Commonwealth Ct. 372, 379 A. 2d 652 (1977), to the extent that a cause of action sounded in trespass, it was barred by the doctrine of sovereign immunity. In my view, that decision controls this case as I do not perceive Section 5110 of the Judicial Code, 42 Pa. C.S. §5110, waiving sovereign immunity and allowing causes of action in trespass for damages arising out of the dangerous condition of *372Commonwealth real estate, including Commonwealth highways, to arguably include the drainage of surface water from a highway onto private property. The Eminent Domain Code should remain the exclusive remedy under the facts pleaded by plaintiff in this case.